


110 HRES 1236 IH: Expressing the sympathy of the House of

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1236
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Braley of Iowa
			 (for himself, Mr. Latham,
			 Mr. Boswell,
			 Mr. King of Iowa, and
			 Mr. Loebsack) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the sympathy of the House of
		  Representatives to the citizens of Black Hawk, Buchanan, Butler, and Delaware
		  Counties, Iowa, who were victims of the devastating tornado that struck their
		  communities on May 25, 2008.
	
	
		Whereas on Sunday May 25, 2008, a tornado struck eastern
			 Iowa and left a path of destruction from Aplington to Lamont;
		Whereas this tornado was classified as an EF–5, the
			 strongest possible type, with winds estimated at 205 miles per hour;
		Whereas 8 people died in Parkersburg and New Hartford as a
			 result of the tornado;
		Whereas approximately 50 percent of the community of
			 Parkersburg was destroyed, including at least 288 homes;
		Whereas substantial damage also occurred in Aplington, New
			 Hartford, Dunkerton, Fairbank, Hazleton, and Lamont; and
		Whereas the faith, courage, and determination of the
			 citizens of Black Hawk, Buchanan, Butler, and Delaware Counties, Iowa, is
			 evident as they continue the task of cleaning up and rebuilding their
			 communities following the tornado: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its deepest sympathies to the
			 citizens of Black Hawk, Buchanan, Butler, and Delaware Counties, Iowa, who were
			 victims of the devastating tornado that struck their communities on May 25,
			 2008; and
			(2)expresses its support as these citizens
			 continue their efforts to clean up and rebuild their communities.
			
